NOTICE

       The text of this opinion can be corrected before the opinion is published in the
       Pacific Reporter. Readers are encouraged to bring typographical or other formal
       errors to the attention of the Clerk of the Appellate Courts:
                           303 K Street, Anchorage, Alaska 99501

                                    Fax: (907) 264-0878

                             E-mail: corrections @ akcourts.us


             IN THE COURT OF APPEALS OF THE STATE OF ALASKA


BARRY BERNARD SAPP JR.,
                                                      Court of Appeals No. A-11755
                            Appellant,               Trial Court No. 3AN-13-402 CR

                     v.
                                                             O P I N I O N
STATE OF ALASKA,                                          as revised on rehearing

                            Appellee.                 No. 2523 — September 23, 2016


              Appeal from the Superior Court, Third Judicial District,
              Anchorage, Michael L. Wolverton, Judge.

              Appearances: Callie Patton Kim, Assistant Public Defender,
              and Quinlan Steiner, Public Defender, Anchorage, for the
              Appellant. Eric A. Ringsmuth, Assistant Attorney General,
              Office of Criminal Appeals, Anchorage, and Craig W. Richards,
              Attorney General, Juneau, for the Appellee.

              Before: Mannheimer, Chief Judge, Allard, Judge, and Suddock,
              Superior Court Judge. *

              Judge MANNHEIMER.


              One morning in January 2013, Barry Bernard Sapp Jr. dropped his wife off
at a downtown Anchorage office of the Alaska Department of Corrections.


   *
       Sitting by assignment made pursuant to Article IV, Section 16 of the Alaska
Constitution and Administrative Rule 24(d).
              While Sapp was sitting in his car in front of the office, he was approached
by a probation officer. This probation officer (who was not supervising Sapp) told him,
“Mr. Sapp, I’d like you to come [into] the office for [a] conversation.”
              Sapp told the probation officer, “Okay”, and he began to maneuver his car
as if to park it on the street near the office. But then Sapp activated the locks on his car
doors. The probation officer tried fruitlessly to pull open the door handle, and then he
summoned several other Corrections staff. The Corrections staff stood around Sapp’s
car and directed him to pull over and park the car.
              Instead, Sapp “peel[ed] out” and drove away at high speed — fishtailing,
weaving through traffic, and ignoring traffic signals. He collided with another vehicle,
and then he drove off without stopping.
              For these actions, Sapp was convicted of three crimes: failing to stop at the
direction of a peace officer, reckless driving, and leaving the scene of an accident. 1 In
this appeal, Sapp challenges only one of these convictions: his conviction for failing to
stop at the direction of a peace officer.
              Sapp concedes that the probation officer directed him to park his car and
come into the Corrections office for a conversation, and that he drove away instead of
complying with the probation officer’s directive. But the statute Sapp was convicted of
violating — AS 28.35.182 — requires proof that a driver “knowingly fail[ed] to stop as
soon as [was] practical and ... reasonably safe ... under the circumstances when requested
or signaled to do so by a peace officer.”
              Sapp argues that we should reverse his conviction for failing to stop at the
direction of a peace officer because the probation officer who directed him to park his




   1
       AS 28.35.182(a), AS 28.35.400, and AS 28.35.050(b), respectively.

                                            –2–                                        2523

car was not a “peace officer” for purposes of this statute. As we are about to explain, we
agree with Sapp for two reasons.


       The definition of “peace officer” codified in AS 01.10.060(7) governs our
       interpretation of AS 28.35.182, and probation officers are not “peace
       officers” under that definition


             AS 01.10.060 contains various definitions that apply throughout all “the
laws of [this] state” — in other words, throughout all of the Alaska Statutes — “unless
the context otherwise requires”.
             One of the definitions codified in AS 01.10.060 is the definition of “peace
officer”. According to AS 01.10.060(7), “peace officer” means:

                   (A) an officer of the state troopers;
                   (B) a member of the police force of a municipality;
                   (C) a village public safety officer;
                   (D) a regional public safety officer;
                   (E) a United States marshal or deputy marshal; and
                   (F) an officer whose duty it is to enforce and preserve
             the public peace[.]

             Probation officers would not be included in this definition unless they were
to fall within the category described in subsection (F): officers “whose duty it is to
enforce and preserve the public peace”.
             But in an informal Attorney General Opinion rendered in 1977 to the
executive director of the Police Standards Council (the arm of state government that sets
standards for, and certifies, police officers, probation officers, parole officers, and
corrections officers), 2 the Alaska Department of Law examined each of the clauses of


   2
       See AS 18.65.220.

                                          –3–                                        2523

AS 01.10.060(7) — which was numbered AS 01.10.060(6) at the time — and concluded
that the definition of “peace officer” codified in this statute “evidences a legislative intent
to include only publicly employed law enforcement officers who have full police duties.”
See informal Attorney General Opinion No. 660-77-036 (September 18, 1977), 1977 WL
22059 at *2.
               Informal Opinion No. 660-77-036 acknowledged that there was potential
ambiguity in the wording of subsection (F), which speaks of all officers “whose duty it
is to enforce and preserve the public peace”. But relying upon the statutory construction
principle of ejusdem generis — that is, the principle of interpreting any individual
member of a list by reference to the other members of the list, so as to preserve the
common unifying principle 3 — the Department of Law concluded that the wording of
subsection (F) was limited to “publicly employed law enforcement officers who have full
police responsibility and who spend substantially all of their working hours performing
these [police] functions.” Ibid.
               In the nearly 40 years since the Department of Law rendered this
interpretation of AS 01.10.060(7), the legislature has made slight stylistic changes to the
wording of subsection (F), but it has not amended the substance of that clause of the
statute. We therefore conclude that the legislature has adopted or acquiesced in the
interpretation of AS 01.10.060(7)(F) contained in Informal Opinion 660-77-036. And
under that interpretation, probation officers are not “peace officers”.
               In its brief to this Court, the State suggests that we should not apply the
definition of “peace officer” found in AS 01.10.060(7), but rather the definition found
in subsection (b)(45) of AS 11.81.900. (AS 11.81.900 is a statute that contains dozens
of definitions applicable to Title 11 of the Alaska Statutes.)

   3
      See Adamson v. Anchorage, 333 P.3d 5, 20 (Alaska 2014); West v. Anchorage, 174
P.3d 224, 228 (Alaska 2007).

                                            –4–                                           2523

              The definition of “peace officer” contained in AS 11.81.900(b)(45) is
arguably broader than the definition found in AS 01.10.060(7), because AS 11.81.­
900(b)(45) defines “peace officer” as “a public servant vested by law with a duty to
maintain public order or to make arrests, whether the duty extends to all offenses or is
limited to a specific class of offenses or offenders”. The State contends that this broader
language includes probation officers, since probation officers are authorized to arrest
probationers for violating the conditions of their probation.
              We need not decide whether the State is correct in asserting that probation
officers fall within the definition of “peace officer” codified in AS 11.81.900(b)(45),
because that definition does not apply to the interpretation of “peace officer” in statutes
outside Title 11.
              AS 11.81.900(b) begins with the words, “In this title [i.e., Title 11], unless
otherwise specified or unless the context requires otherwise ... ”. Thus, according to the
words of the statute, the definitions contained in AS 11.81.900(b) apply only to the
provisions of Title 11. Here, the State is asking us to employ one of those definitions
when interpreting a crime codified in Title 28.
              According to the State, it makes sense to apply the definitions found in
AS 11.81.900(b) to all of Alaska’s criminal statutes, regardless of whether those criminal
statutes are contained in Title 11 or Title 28 or some other title of the statutes.
              If Alaska law contained no other definition of “peace officer”, the State’s
argument might have more force. But our legislature has codified a separate definition
of “peace officer” in Title 1, and the legislature has expressly declared that this definition
applies throughout the Alaska Statutes “unless the context otherwise requires”.
              Because “peace officer” is defined in AS 01.10.060, and because the
legislature has declared that the definitions contained in AS 01.10.060 apply to every
Alaska statute unless there is an affirmative reason to conclude otherwise, we reject the

                                            –5–                                          2523

State’s suggestion that we should use Title 11’s differing definition when we interpret
a statute found in Title 28. The definition found in AS 01.10.060 governs our inquiry.
              And as we have already explained, we conclude that the legislature has
adopted or acquiesced in the definition of “peace officer” set forth in informal Attorney
General Opinion No. 660-77-036 — a definition that does not include probation officers.
              Accordingly, Sapp did not violate AS 28.35.182 when he refused to pull
his car over at the direction of a probation officer.


       The error in Sapp’s sentence for leaving the scene of an accident


              Although Sapp’s other convictions are unaffected by our reversal of his
conviction for failing to stop at the direction of a peace officer, we note that there is an
obvious error in Sapp’s sentence for leaving the scene of a non-injury accident,
AS 28.35.050(b).
              When the superior court sentenced Sapp for this offense, the court imposed
a consecutive term of 1 year to serve. But the maximum sentence for violating
AS 28.35.050(b) is 90 days’ imprisonment. See AS 28.90.010(b). See also Walsh v.
State, 134 P.3d 366, 371 (Alaska App. 2006) (where we discussed this point). In other
words, Sapp received an illegally severe sentence for this offense.
              We accordingly direct the superior court to re-sentence Sapp to a lawful
term of imprisonment.




                                           –6–                                         2523

      Conclusion


               Sapp’s conviction for failing to stop at the direction of a peace officer is
REVERSED. Additionally, we direct the superior court to re-sentence Sapp for the
offense of leaving the scene of a non-injury accident.
               We have not addressed Sapp’s claim that his conviction for failing to stop
at the direction of a peace officer should merge with his conviction for reckless driving,
because our reversal of Sapp’s failure to stop conviction moots this claim.
               Because we are remanding Sapp’s case to the superior court for re-
sentencing on Sapp’s conviction for leaving the scene of a non-injury accident,
we decline to reach Sapp’s argument that the superior court erred in finding him a
“worst offender” for purposes of his reckless driving and leaving the scene convictions.
Sapp can ask the superior court to reconsider this matter during the re-sentencing
proceedings.




                                           –7–                                        2523